 Case 8:19-cv-01447-MRW Document 21 Filed 06/08/20 Page 1 of 1 Page ID #:556




 1   Troy D. Monge, Esq.
     Law Offices of Martin Taller, APC
 2   2300 E. Katella Ave, Suite 440
 3   ANAHEIM, CALIFORNIA 92806
     TELEPHONE (714) 385-8100
 4
     FACSIMILE (714) 385-8123
 5   troymonge@hotmail.com
 6
     Attorney Bar #217035
 7   Attorneys for Tina Linthavong
 8
 9                         UNITED STATES DISTRICT COURT
10                        CENTRAL DISTRICT OF CALIFORNIA
11
     TINA LINTHAVONG,                         )   No. SACV19-1447-MRW
12                                            )
13           Plaintiff,                       )   [PROPOSED] ORDER AWARDING
                                              )   EQUAL ACCESS TO JUSTICE
14                  v.                        )   ACT ATTORNEY FEES AND
15                                            )   COSTS
     ANDREW M. SAUL,                          )
16
     Commissioner of Social Security,         )
17                                            )
18           Defendant.                       )
                                              )
19
             Based upon the parties’ Stipulation for Award and Payment of Attorney
20
     Fees:
21
             IT IS ORDERED that the Commissioner shall pay attorney fees and
22
     expenses the amount of THREE THOUSAND EIGHT HUNDRED DOLLARS
23
     and NO CENTS ($3,800.00), and costs under 28 U.S.C. § 1920 in the amount of
24
     ZERO DOLLARS ($0.00), as authorized by 28 U.S.C. §§ 2412(d), 1920, subject
25
     to the terms of the above-referenced Stipulation.
26          Dated: -XQH  
27                             __________________________________________
                               THE HONORABLE MICHAEL R. WILNER
28
                               UNITED STATES MAGISTRATE JUDGE


                                              1
